 In the Matter ofSHEPHERDTRACTORANDEQUIPMENT Co. ANDSIIEPIIERD TRACTOR AND EQUIPITENT CO., SI-IEPIIERDDIEsEs,MARINEDIVISIONandINTERNATIONAL UNION OF OPERATING ENGINEERS,LocAL UNION No. 12, AFLCase No. V-R-2955.1-Decided December 09, 1945Mr. Elmer H. Howlett,of Los Angeles, Calif., for the Company.Mr. L. O. Wilson,of Los Angeles, Calif., for the Engineers.Mr. E. R. White,of Los Angeles, Calif., for the Machinists.111r. Jack 31antel,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a first amended petition duly filed by International Union.of Operating Engineers, Local Union No. 12, AFL, herein called theEngineers, alleging that a question affecting commerce had arisenconcerning the representation of employees of Shepherd Tractor andEquipment Co. and Shepherd Tractor and Equipment Co., Shepherd-Diesel Marine Division, both of Los Angeles, California, herein calledthe Tractor Company and the Marine Company, respectively, and col-lectively referred to as the Companies, the National Labor RelationsBoard provided for an appropriate hearing upon due notice beforeDavid Aaron, Trial Examiner. The hearing was held at Los Angeles,California, on August 9, 1945.The Company, the Engineers, and In-ternational Association of Machinists, District Lodge No. 94, AFL,herein called the Machinists, appeared and participated.All partieswere afforded full opportunity to be heard, to examine and cross-,examine witnesses, and to introduce evidence bearing on the issues.The Trial Examiner's rulings made at the hearing are free from prej-udicial error and are hereby affirmed.All parties were affordedopportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following :'On July 30, 1945,the Board issued an order consolidating this case with Case No.'21-R-2851(In theMatter of Shepherd Tractor and Equipment Co., et al.andGeneralWarehousemen's Union,Local No. 598,International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpevs,AFL).`The parties to the latter proceeding entered into a-consent election agreement and the case was closed on August 16, 1945.65 N. L R B.,No. 9.38 SHEPHERD TRACTOR AND EQUIPMENT CO.39FINDINGS OF FACTI.THE BUSINESS OF TIIE COMPANIESShepherd Tractor and Equipment Co. is a partnership comprisedofWillard W. Shepherd and Norma D. Shepherd, general partners,and Helen L. Shepherd, Hattie W. Shepherd, Meta Shepherd, AnitaB. Henson, and W. Worth Murphy, limited partners. Its principalplace of business is in Los Angeles, California, where it is engaged inthe sale, distribution, and maintenance of farm and industrial tractorsand equipment.Shepherd Tractor and Equipment Co., Shepherd Diesel MarineDivision, is a partnership consisting of the same general and limitedpartners as comprise the above-mentioned Shepherd Tractor andEquipment Co. Its principal place of business is in Los Angeles,California, where it is engaged in the sale, distribution, and mainte-nance of diesel marine engines and marine equipment, and in the over-hauling and maintenance of engine equipment.The plant involved in this proceeding is located at 4647 BandiniBoulevard, Los Angeles, California, which is used by both Companies.For the year ending April 30, 1945, combined purchases of both Com-panies amounted to approximately $2,672,996, of which approximately$2,019,000 represented purchases and shipments from points outsidethe State of California.During the same period, sales of both Com-panies amounted to approximately $3,622,501, of which approximately$270,000 represented sales and shipments to points outside the State-of California.The Companies admit that they are engaged in commerce within,the meaning of the National Labor Relations Act.II.THE ORGANIZATIONS INVOLVEDInternational Union of Operating Engineers, Local Union No. 12, isa labor organization, affiliated with the American Federation ofLabor, admitting to membership employees of the Companies.International Association of Machinists, District Lodge No. 94, isa labor organization, affiliated with the American Federation of Labor,admitting to membership employees of the Companies.III.TIIE QUESTION CONCERNING REPRESENTATIONThe, Companies have refused to grant recognition to either the-Engineers or the Machinists as the exclusive bargaining representativeof their employees until certified by the Board in an appropriate unit.. 40DECISIONSOF NATIONALLABOR RELATIONS BOARDA statement of a Board agent, introduced into evidence at the hear-ing, indicates that the Engineers represents a substantial number ofemployees in the unit hereinafter found appropriate.2We, find that a question affecting commerce has arisen concerningthe representation of employees of the Companies, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. TIIE APPROPRIATE UNITThe Engineers and the Machinists seek a unit of all production andmaintenance employees of the Companies employed at the BandiniBoulevard plant, excluding partsmen, office employees, and supervisoryemployees.Although the Companies do not object to the specificcomposition of such unit, they contend that tlte employees of the Trac-tor Company and the employees of the Marine Company, respec-tively, constitute separate appropriate units.All the employees involved in this proceeding perform their work inthe one large room which comprises the Companies' plant.Three-fourths of the room^is occupied by the Tractor Company and is knownas Shop #1, the remaining portion of the plant being occupied bythe Marine Company and called Shop #2. As shown in Section I,supra,both Companies are under common ownership. The personneloffice and one warehouse are maintained for both Companies. Thereis one general superintendent who is carried on the Tractor Company'spay roll, but supervises the operations of both shops.He has theauthority to recommend the discharge of all employees who workin the plant.The employees of Shops #1 and #2 are served by thesame parts and toolroom departments, both departments being op-erated by employees on the pay roll of Shop #1. All engine repairwork for Shop #1 is performed by Shop #2, except welding; Shop#1 does the necessary welding work for both shops.The Companies, in support of their contention for separate units,point out that the Tractor Company and the Marine Company main-tain separate pay rolls and billing, have separate sales departments,and have a separate foreman for each shop.However, it appears thatthe labor policy of both Companies is determined by the same mana-gerial representatives, and since their operations are highly inte-grated, we are of the opinion that the Companies constitutea singleemployer within the meaning of Section 2 (2) of the Act, and that2The Board agent reported that the Engineers submitted 30 authorization cards, 20ofwhich bore the names of persons within the alleged appropriate unitThere areapproximately 38 employees in the unit hereinafter found to be appropriateT4e Boardagent also reported that the Machinists submitted 4 authorization cards, of which 3 borethe names of persons within the unitAlthough the showing made by the Machinistsis not substantial,inasmuch as an election is to be conducted,we shall accord it a place onthe ballot SHEPHERD TRACTOR AND EQUIPMENT CO.41the employees at the Bandini Boulevard plant constitute a single-appropriate unit.3Accordingly,we find that all production and maintenance employees-of the Companies employed at 4617 Bandini Boulevard, Los Angeles,excluding partsmen,office employees,and all supervisory employeeswith authority to hire, promote, discharge, discipline, or otherwiseeffect changes in the status of employees,or effectively recommendsuch action, constitute a unit appropriate for the purposes of collec-tive bargaining within the meaning of Section 9 (b) of the Act.V.THE DETERMINATION I OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among employees-in the appropriate unit who were employed during the pay-roll periodimmediately preceding the date of the Direction of Election herein,subject to the limitationsand additionsset forthin theDirection.DIRECTION OF ELECTIONBy virtue of and pursuant to the power 'vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 3, as amended, it isherebyDIRECTED that, as part of the investigation to ascertain represen-tatives for the purposes of collective bargaining with Shepherd Trac-tor and Equipment Co., and Shepherd Tractor and Equipment Co.,Shepherd Diesel Marine Division, both of Los Angeles, California,an election by secret ballot shall be conducted as early as possible,but not later than sixty (60) days from the date of this Direction,under the direction and supervision of the Regional Director for theTwenty-first Region, acting in this matter as agent for the NationalLabor Relations Board, and subject to Article III, Sections 10 and 11,of saidRulesand Regulations, among employees in the unit foundappropriate in Section IV, above, who were employed during thepay-roll period immediately preceding the date of this Direction,including employees who did not work during said pay-roll periodbecause they were ill or on vacation or temporarily laid off, andincluding employees in the armed forces of the United States whopresent themselves in person at the polls,but excluding those em-3SeeMatter of San Luis fee d Cold Storage Corporation and SanLaicIced ColdStorage Corporation d/b/a Santa Maiza Refrigerating Company,63 N L R B 125 42DECISIONS OF NATIONAL .LABOR RELATIONS BOARD,ployees who have since quit or been discharged for cause and have notbeen rehired or reinstated prior to the date of the election, to deter;mine whether they desire to be represented by International Unionof Operating Engineers, Local Union No. 12, AFL, or by Interna-tional Association of Machinists, AFL, for the purposes of collectivebargaining, or by neither.